Citation Nr: 0008069	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  95-21 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUES

Entitlement to service connection for a skin condition.

Entitlement to service connection for a left hip condition.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1959 to July 1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1992 RO rating decision that denied service 
connection for bilateral hearing loss, a skin condition, and 
a left hip condition.  A January 1997 Board decision granted 
service connection for right ear hearing loss, denied service 
connection for left ear hearing loss, and remanded the other 
issues to the RO for additional development.


FINDINGS OF FACT

1.  The veteran's current skin problems, variously 
classified, had their onset in service.

2.  The veteran's current left hip condition had its onset in 
service.


CONCLUSION OF LAW

1.  A skin condition, variously classified to include eczema, 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  Periarthritis of the left hip was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from July 1959 to July 1989.

Service medical records are not available.  Attempts by the 
RO to obtain these records from the National Personnel 
Records Center and the veteran were unsuccessful.

Service department medical reports show that the veteran was 
seen in 1990.  An X-ray report shows that the veteran was 
seen in February 1990 for left hip pain.  X-rays showed 
partial obliteration of the proximal aspects of both 
sacroiliac joints.  A letter dated in August 1990 from a 
service department physician notes that the veteran was being 
seen by an orthopedic surgeon for hip pain.

The veteran underwent VA authorized medical examinations in 
December 1990.  A report of his skin examination notes a 
history of a cutaneous problem since around 1964.  He 
reported being treated with a Selsun shampoo with good 
results and reported no significant afflictions until 1990.  
The objective dermatological examination revealed small 
specks on the neck, trunk, and upper limbs.  Some of the 
specks were of chamois coloring, finely desquamant (scaly), 
and other achromic and not scaly, variously confluent among 
themselves.  The veteran complained of itching at the lesion 
sites.  The diagnosis was versicolor pityriasis.

At an orthopedic examination in December 1990, the veteran 
gave a history of pain localized in the left sacroiliac 
region, off and on, of moderate degree.  He reported that the 
pain had been worse in the last 3 months and present almost 
exclusively after running.  The examiner reviewed X-rays 
brought by the veteran and noted that they showed evidence of 
osseous alterations compatible with the diagnosis of non-
specific sacroiliitis on the left.

The veteran underwent a VA medical examination in September 
1992.  Examination of the skin was negative.  There was 
decreased range of motion of the left hip due to tenderness.  
The diagnosis was vitiligo.

A private medical report dated in April 1998 shows that the 
veteran underwent examination.  He favored his left hip.  He 
reported left hip pain that began about 12 years ago, along 
with a limp.  He reported exacerbation of the pain with use 
and changes in the weather.  On examination there was slight 
pain in the connection to the "retrocanteric" region and the 
area closest to the iliotibial bend.  The diagnosis was 
periarthritis of the left hip.  The examiner also noted that 
the veteran had seborrheic eczema on his forehead and rosacea 
on his face.


B.  Legal Analysis

The veteran's claims for service connection for skin and left 
hip conditions are well grounded, meaning they are plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claims and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).

Service medical records are not available.  The post-service 
medical records reveal that the veteran was seen for skin and 
left hip problems in 1990, shortly after separation from 
service.  X-rays of the left hip in February 1990 revealed 
partial obliteration of the proximal aspects of both 
sacroiliac joints and a service department physician in an 
August 1990 letter noted that the veteran was being seen by 
an orthopedic surgeon for left hip pain.  A VA authorized 
skin examination in December 1990 notes that the veteran had 
a history of skin problems from about 1964 and versicolor 
pityriasis was diagnosed.  A private medical report dated in 
April 1998 notes a history of left hip problems for about 12 
years and that the veteran had periarthritis of the left hip, 
seborrheic eczema of the forehead, and rosacea of the face.  
The post-service medical records do not link the veteran's 
current skin problems and left hip condition to incidents of 
service.

Statements from the veteran are to the effect that his skin 
problems and left hip condition had their onset in service 
and that these conditions have continued since separation 
from service.  This evidence is of slight probative value in 
the absence of objective medical evidence of the claimed 
conditions in service other than history reported by the 
veteran.  The medical evidence, however, does support his 
statements with regard to the continuity of these problems 
since separation from service.

After consideration of all the evidence, including the 
statements of the veteran, the Board finds that the evidence 
is essentially in equipoise as to whether or not the 
veteran's current left hip and skin condition, variously 
classified, had their onset in service.  Hence, the veteran 
prevails as to his claims for service connection for these 
conditions with application of the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the evidence 
supports granting service connection a skin condition, 
variously classified to include eczema, and for periarthritis 
of the left hip.





ORDER

Service connection is granted for a skin condition, variously 
classified to include eczema.

Service connection is granted for periarthritis of the left 
hip.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

